ORDER

PER CURIAM.
Walter Pomirko (employee) appeals from an award of the Labor and Industrial Relations Commission (Commission), denying his claim for temporary total disability benefits against his employer, United Parcel Service, Inc., and its insurer, Liberty Mutual Insurance Company.
On appeal, employee contends that the Commission erred by: (1) reversing the award and decision of the Administrative Law Judge (ALJ) issued as a temporary award under section 287.510 RSMo (2000) because the award was not a final award from which application for review could be made pursuant to 8 CRS 20-3.040 because the “sole valid issue” before the ALJ was medical causation, and the Commission therefore did not have subject matter jurisdiction and should not have issued a final award denying compensation; and (2) reversing the award and decision of the ALJ finding that employee failed to satisfy his burden of proving medical causation and holding employee to a higher burden of proof contrary to the holdings in Wolfgeher v. Wagner Cartage Service, Inc., 646 S.W.2d 781, 784 (Mo.banc 1983) and Smith v. Climate Engineering, 939 S.W.2d 429 (Mo.App. E.D.1996).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detañed facts and restating principles of law would have no precedential value. We *67affirm the judgment pursuant to Rule 84.16(b).